The defendant was convicted in the County Court, Kings County, *936of the crimes of burglary in the first degree, rape in the first degree, s.odomy, and grand larceny in the first degree, and sentenced to imprisonment in State’s prison for a term of ten to twenty years on the burglary charge, ten to twenty years on the rape charge, and ten to twenty years on the sodomy charge, all such sentences to run consecutively. Sentence was suspended on the grand larceny charge. Judgment modified on the facts by providing that the sentences imposed on the burglary, rape and sodomy charges shall run concurrently. As thus modified the judgment is unanimously affirmed. No opinion. Present — Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ. [See post, p. 1017.]